Sutton, J.,
dissenting. D. H. Paulk of Ocilla, Irwin County, died on February 24, 1935. On April 8, 1936, his widow filed an application for a year’s support out of the estate, and the appraisers thereof made their return, setting apart to her a certain city lot in Ocilla, which they valued in their return at $1200. The City of Ocilla filed a caveat to this return, and objected to the setting apart of the city lot as a year’s support, setting up, among other things, that it had a paving-assessment lien against the property, effective as of June 28, 1928, when F. M. Flournoy owned the property, and before the same was acquired by the deceased. The widow filed a demurrer to the caveat, on the ground that the city was not such a person as was entitled to object to her application for a year’s support, and that no reason was shown therein why the year’s support set apart to her should not be approved. Under the facts of this case, the city was a “person concerned,” and under the law as embodied in the Code, § 113-1005, and stated in Mathews v. Rountree, 123 Ga. 327 (51 S. E. 423), and Bearden v. Baldwin, 174 Ga. 191, 198 (supra), it was authorized to file a caveat to the return of the appraisers on the application for a year’s support, and to have its objections passed on by the court. When the deceased acquired the property in question, the assessment lien was against it, and such lien could not be displaced or affected by the widow’s claim for a year’s support. Murphy v. Vaughan, 55 Ga. 361. The return of the appraisers setting apart the year’s support fixed the value of the property at $1200, and the amount of the paving.lien against the same in favor of the city was $1100. According to the evidence, the deceased left an estate of the approximate value of $10,000, against which there were no liens, and from which a year’s sup-*482port could have been set apart to the widow. Under the ruling of the Supreme Court in Casey v. Casey, 151 Ga. 169 (supra), the jury in the superior court could fix the amount of the year’s support and designate the property to be set apart or from which it should be paid. I think the court properly overruled the demurrer to the caveat, and, under the facts, did not err in directing a verdict in favor of the city. Therefore I dissent from the ruling of the majority opinion in this case.